[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 31, 2005
                             No. 05-11541                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-02128-CV-CAM-1

JIMMY ROGERS,


                                                           Plaintiff-Appellant,

                                  versus

MILTON NIX,
BETTY COOK,
GARFIELD HAMMONDS,
EUGENE WALKER,
MICHAEL LIGHT,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                            (August 31, 2005)


Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.
PER CURIAM:

       Jimmy Rogers, a Georgia prisoner proceeding pro se, appeals the dismissal,

pursuant to the Prison Litigation Reform Act, of his due process and ex post facto

claims in this 42 U.S.C. § 1983 action. We affirm the district court’s decision for

the reasons set forth below.

                                                 I.

       Rogers filed a pro se civil rights complaint under 42 U.S.C. § 1983 against

Georgia State Board of Pardons and Paroles members Milton Nix, Betty Cook,

Garfield Hammonds, Eugene Walker, and Michael Light (collectively, the

“Board”) in their individual and official capacities.1 Rogers alleged that the Board

violated his due process rights because he had a liberty interest in parole, the Board

used false information to deny his parole, and the Board ignored his attempts to

appeal the Board’s decision. Rogers also alleged that the Board violated the Ex

Post Facto Clause by relying on policies enacted after his conviction to deny

parole.

       The district court screened the case pursuant to the Prison Litigation Reform

Act, 28 U.S.C. § 1915A, and dismissed the complaint for failure to state a claim.


       1
       Although the district court did not address the specific claims against the Board
members in their official capacities, such claims are barred. Will v. Mich. Dep’t of State Police,
491 U.S. 58, 71 (1989).

                                                 2
The district court found that there was no evidence that the Board relied on false

information and that Rogers had not identified a new policy that had been applied

retroactively to him or explained why he faced a significant risk of increased

punishment.

       Rogers then moved to amend the court order, asserting that his pro se

complaint was entitled to liberal construction. The court denied the motion, noting

that there was no liberty interest in parole and that there was no evidence that

Rogers faced a lengthier sentence. Rogers appealed the district court’s decisions,

and now also argues that the defendants were in default in the district court.2

                                                 II.

       This court reviews de novo a sua sponte dismissal under 28 U.S.C. §

1915A(b) for failure to state a claim. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276,

1279 (11th Cir. 2001).

A. Due Process Clause of the Fourteenth Amendment

       Rogers’s due process claims are foreclosed by this court’s decision in

Sultenfuss v. Snow, 35 F.3d 1494 (11th Cir. 1994) (en banc), in which we held that

a Georgia inmate has no liberty interest in parole. Establishment of a parole


       2
         Because Rogers raises this issue for the first time on appeal, this court need not consider
it. See Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994) (holding that arguments raised
for the first time on appeal are not considered by this court absent one of five exceptions not
relevant here).

                                                 3
system does not automatically create a liberty interest in parole, but instead “[o]nly

when a state maintains a parole system that creates a legitimate expectation of

parole does it [also] establish a liberty interest in parole that is subject to the

protections of the Due Process Clause.” Jones v. Ray, 279 F.3d 944, 946 (11th Cir.

2001). Sultenfuss was clear in its statement that Georgia’s parole system did not

create such an expectation. To the extent that Rogers challenges the

constitutionality of Sultenfuss, he raises this issue for the first time on appeal, and

therefore, this court need not consider it. Narey v. Dean, 32 F.3d 1521, 1526-27

(11th Cir. 1994). Further, “it also is well-settled that there is no federal

constitutional right to parole.” Jones, 279 F.3d at 946 (citing Greenholtz v.

Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979)). In the absence of a

liberty interest in parole, Rogers is not entitled to the protections afforded by the

Due Process Clause.

       Similarly, Rogers’s claim regarding the Board’s alleged use of false

information also fails. Although this court has held that “the use of false

information in a parole file can be a due process violation, prisoners cannot make a

conclusory allegation regarding the use of such information as the basis of a due

process claim.” Id. (citing Monroe v. Thigpen, 932 F.2d 1437, 1442 (11th Cir.

1991)). In short, without evidence of the Board’s reliance on false information, a



                                             4
prisoner cannot succeed. Here, Rogers failed to proffer any evidence of the

Board’s reliance on false information to rescind his parole, and his conclusory

allegation that it must have at least ignored true information is insufficient.

Rogers’s submission of evidence that he already completed some of the

preconditions set for his release does nothing to show that the Board relied on false

information in the course of its decision-making. Accordingly, the district court

properly determined that Rogers failed to state a claim on these grounds.

B. Ex Post Facto Clause

      The Ex Post Facto Clause prohibits a state from enacting statutes which

“make more burdensome the punishment for a crime, after its commission.”

United States v. De La Mata, 266 F.3d 1275, 1286 (11th Cir. 2001). To prevail in

an Ex Post Facto Clause challenge concerning changes in parole procedures, a

prisoner “must show that as applied to his own sentence the law created a

significant risk of increasing his punishment.” Garner v. Jones, 529 U.S. 244, 255

(2000).

      Here, Rogers failed to identify a new policy that was applied retroactively to

his case. Although pro se pleadings are entitled to liberal construction, a plaintiff

still must identify the facts that give rise to the allegations. Rogers’s proffer of the

Board’s letter stating only that his case was reviewed “in accordance with Board



                                            5
policy” fails in that regard. Moreover, Rogers failed to explain how the Board’s

application of Board policy created a “significant risk of increasing his

punishment.” As conclusory allegations are insufficient to support a complaint,

see Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984), the district court

properly dismissed this claim.

      Accordingly, we AFFIRM the district court’s dismissal of this action.




                                          6